 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK R. CASTILLO,                                Case No. 1:18-cv-00251-LJO-JDP (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DENY
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS
14    HATTON,
                                                        ECF No. 27
15                       Respondent.
16

17          Petitioner Frank R. Castillo, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The court has referred this matter to a magistrate

19   judge under 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 31, 2019, the assigned magistrate judge issued findings and recommendations

21   that the court deny the petition and decline to issue a certificate of appealability. ECF No. 27.

22   Petitioner has filed objections, but those objections do not merit disturbing the findings and

23   recommendations. ECF No. 31.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and proper analysis.

27          Accordingly, IT IS ORDERED that:

28          1.      The findings and recommendations issued by the magistrate judge on October 31,
                                                        1
 1              2019, ECF No. 27, are adopted in full;

 2        2.    The petition for a writ of habeas corpus is denied;

 3        3.    The court declines to issue a certificate of appealability; and

 4        4.    The clerk of court is directed to enter judgment in favor of respondent and close

 5              this case.

 6
     IT IS SO ORDERED.
 7
       Dated:   December 9, 2019                         /s/ Lawrence J. O’Neill _____
 8                                             UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
